El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Se nos lia presentado en este caso una moción pará que eliminemos del récord de la apelación ciertos documentos que se alega no forman parte de él. La moción fue discutida por los abogados de las partes.
Al examinar el récord con objeto de resolver esa moción hemos observado que no figura en él la copia del escrito de apelación y que no hay otra constancia de que se ha inter-puesto una apelación para ante esta Corte Suprema, que la *61manifestación del secretario de la corte inferior al certifi-car la exactitud de la transcripción, de que la expide para remitir a este tribunal “en la apelación interpuesta por sen-tencia por esta honorable corte de distrito.”
En vista de lo expuesto surge la pregunta de si tenemos jurisdicción para resolver algo en este caso como no sea la desestimación del recurso.
Para resolver cualquiera cuestión entre partes es nece-sario que tengamos jurisdicción sobre ellos y cuando se ad-quiere en grado de apelación es indispensable que del récord afirmativamente aparezca que la apelación ba sido inter-puesta. La ley de marzo 7, 1908, para enmendar el artículo 356 del Código de Enjuiciamiento Criminal exige por su apar-tado 10 que en el récord de la apelación se incluya el escrito de apelación y no cumpliéndose con este requisito, no pode-mos saber que existe una apelación que podamos resolver. Por la falta del escrito de apelación debemos desestimar el recurso de apelación y así lo fiemos fiecfio en otros casos. Fernández v. Irizarry, 10 D. P. R., 44; López Landrón v. Rubert, 14 D. P. R., 5; El Pueblo v. Lorenzo, 18 D. P. R., 978; El Pueblo v. Lorenzo, 18 D. P. R., 991; Hernández v. Medina, resuelto en noviembre 10, 1913.
Es tan necesaria la copia del escrito de apelación que no puede ser suplida por manifestaciones de las partes de que la apelación existe, ni por constancias del secretario de la corte inferior en tal sentido. Hernández v. Medina, resuelto en noviembre 10, 1913; Hernández v. Hernández, resuelto en noviembre 6, 1913; López v. López, resuelto en noviem-bre 6, 1913; Aponte v. Freiría, resuelto en diciembre 19, 1913; Marxuach v. Aguilar et al., resuelto en diciembre 23, 1913.
La apelación debe ser desestimada.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.